Citation Nr: 0109125	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-11 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for tinnitus 
prior to July 10, 1999.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus on and after July 10, 1999.  

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1953 to August 
1957 and from November 1957 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO granted service 
connection for bilateral hearing loss and tinnitus, both 
assigned noncompensable evaluations effective May 8, 1998, 
and declined to reopen a previously denied claim of service 
connection for gout.  The appellant disagreed and this appeal 
ensued.  

In a July 2000 rating decision, the RO reopened and granted 
the claim of service connection for gout.  That decision 
constituted a full award of that benefit sought on appeal, 
i.e., service connection.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).  For this reason, the Board 
no longer has jurisdiction over that claim.  Nonetheless, the 
appellant in a September 2000 statement disagreed with the 
noncompensable evaluation assigned to the service-connected 
gout disability.  The RO has not addressed the claim for a 
compensable evaluation for gout in a statement of the case.  
Therefore, it is addressed in the Remand section of this 
decision.  

Also in the July 2000 rating decision, the RO increased the 
evaluation assigned to the tinnitus disability to 10 percent 
effective July 10, 1999.  Because the RO granted service 
connection for tinnitus effective May 8, 1998, appellate 
review must include consideration of a compensable evaluation 
for tinnitus prior to July 10, 1999.  Moreover, the appellant 
presumably seeks the maximum benefit allowed, and so these 
claims, along with the claim for a compensable evaluation for 
hearing loss, remain in controversy.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The appellant's tinnitus was constant and recurrent on 
and after May 8, 1998.  

3.  The February 1998 private audiometry measurements showed 
an average pure tone loss of 25 decibels in the right ear and 
48 decibels in the left ear, with speech recognition ability 
of 96 percent in the right ear and 92 percent in the left 
ear.  

4.  The October 1998 VA audiometry measurements showed an 
average pure tone loss of 19 decibels in the right ear and 36 
decibels in the left ear, with speech recognition ability of 
100 percent in the right ear and 96 percent in the left ear.  

5.  The December 1999 VA audiometry measurements showed an 
average pure tone loss of 24 decibels in the right ear and 40 
decibels in the left ear, with speech recognition ability of 
92 percent in both the right and left ears.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for tinnitus are 
met on and after May 8, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.87a, Diagnostic Code 6260 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.87a, Diagnostic Code 6260 (2000).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss and tinnitus 
was established by March 1999 rating decision, based on the 
findings of the service medical records, VA examinations, and 
VA and private clinical records.  He here seeks an evaluation 
in excess of 10 percent for tinnitus and a compensable 
evaluation for bilateral hearing loss.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Before proceeding to the merits of these claims, the Board 
must address VA's duty to assist the appellant in the 
development of evidence pertinent to the appeal.  Recently 
enacted legislation eliminated the well-grounded-claim 
requirement and revised VA's obligation to assist the 
appellant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (effective November 9, 
2000); compare 38 U.S.C.A. § 5107 (West 1991) (setting forth 
duty to assist requirements effective prior to November 9, 
2000).  Under these requirements, which are more beneficial 
to the appellant, VA must: provide the appellant with 
application forms and notify him of an incomplete 
application; provide him with notice of required information 
and evidence necessary to substantiate the claim; make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate the claim; make every reasonable 
effort to obtain relevant records (including private, VA, and 
other Federal agency records) that are adequately identified; 
and, in appropriate cases, provide a medical examination or 
opinion when necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the RO has issued various letters to the 
appellant identifying the evidence necessary to substantiate 
the appeal.  In addition, the RO issued a statement of the 
case in June 1999 concerning the issues involved in this 
appeal, as well as a supplemental statement of the case in 
July 2000.  The RO afforded the appellant VA examinations to 
assess the severity of his bilateral hearing loss and 
tinnitus.  It also obtained various records of treatment at 
VA and private medical facilities, as identified by the 
appellant.  Based on this information, the Board finds that 
VA satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.  

With regard to the claim for an evaluation in excess of 10 
percent for tinnitus, the relevant evidence of record 
includes a VA clinical record in February 1998 showing 
persistent tinnitus; VA and private clinical records in March 
1998 noting a long history of tinnitus; VA examination in 
October 1998 revealing intermittent bilateral tinnitus; 
private clinical records in April 1999 indicating complaints 
of tinnitus; and a letter from a private physician in June 
1999 noting that examination of the ears was unremarkable, 
although there were complaints of tinnitus.  VA examinations 
in July and December 1999 revealed constant tinnitus in the 
left and right ears.  The appellant testified at a hearing in 
November 1999 that he had constant tinnitus, louder in the 
left ear than the right ear.  

The currently assigned 10 percent evaluation for tinnitus is 
established pursuant to the criteria of Diagnostic Code 6260 
effective July 10, 1999.  The VA and private clinical records 
from May 1998 showed recurrent tinnitus, thereby warranting a 
10 percent evaluation effective as of May 8, 1998.  The 
evidence summarized in the paragraph above indicates constant 
tinnitus, which is approximately equivalent to the criteria 
for the currently assigned 10 percent evaluation, namely 
recurrent tinnitus.  As the criteria of Diagnostic Code 6260 
do not provide for a higher rating, an evaluation in excess 
of 10 percent is not assignable.  Extraschedular 
consideration is not warranted because the condition is not 
exceptional or unusual.  38 C.F.R. § 3.321 (b).

The evaluation of bilateral defective hearing is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Impairment of auditory 
acuity is evaluated using the criteria in 38 C.F.R. § 4.85.  
The rating criteria for evaluation of diseases of the ear and 
other sense organs were recently altered, effective June 10, 
1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b 
(1998); 64 Fed. Reg. 25,202-10 (May 11, 1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a 
relevant regulation changes during the pendency of an appeal, 
as is the case here, the version most favorable to appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In this case, the regulatory changes were made because 
medical science has advanced and commonly used medical terms 
have changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria and 
reflected medical advances that had occurred since the last 
review.  As the amendments did not substantively change the 
regulation for purposes of appellate review, the Board may 
proceed to adjudicate the claim in light of the new version 
of the regulation without prejudice to the appellant.  

The assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies 1000, 2000, 3000, and 4000 
cycles per second divided by four.  

To evaluate the degree of disability from bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110.  
The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  That Roman numeral 
designation will then be elevated to the next higher Roman 
numeral designation.  38 C.F.R. § 4.86(b).  

Private audiological evaluation in February 1998 showed pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
25
50
LEFT

20
45
60
65

The average pure tone threshold for the right ear was 25 
decibels and for the left ear was 48 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  

VA audiological evaluation in October 1998 revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
5
20
45
LEFT

15
30
45
55

The average pure tone threshold for the right ear was 19 
decibels and for the left ear was 36 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  

Private audiological evaluation in June 1999 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
55
65
LEFT

45
65
80
85

The average pure tone loss for the right ear was 49 decibels 
and for the left ear was 69 decibels.  Speech recognition 
ability was not measured for either ear.  

VA audiological evaluation in July 1999 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
25
25
35
LEFT

15
30
35
45

The average pure tone loss for the right ear was 24 decibels 
and for the left ear was 32 decibels.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and of 40 percent in the left ear.  The examiner 
noted that the speech recognition scores were of poor 
reliability and that the pure tone test results offered the 
best estimate of current hearing acuity.  

VA audiological evaluation in December 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
25
40
LEFT

20
30
45
65

The diagnosis was high-frequency sensorineural hearing loss.  
The average pure tone loss in the right ear was 24 decibels 
and in the left ear was 40 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent 
bilaterally.  

The pure tone threshold at each of the four specified 
frequencies is not 55 decibels or more in any of the 
audiometric evaluations.  Nor are the pure tone thresholds 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz in any of the evaluations.  Thus, to determine the 
appropriate evaluation, the audiometry measurements set forth 
above are applied to Table VI of 38 C.F.R. § 4.85.  In doing 
so, the Board will not consider two of the five audiometric 
evaluations noted above.  The June 1999 private evaluation 
did not report speech discrimination scores, and so these 
results cannot be fully compared to the rating criteria.  
More significantly, the examiner who prepared the July 1999 
VA evaluation reported that the speech discrimination scores 
were inaccurate and that the average pure tone loss 
measurements, which were generally consistent with those from 
other evaluations of record, more accurately estimated the 
current hearing acuity.  Therefore, these results will not be 
used to assign an evaluation.  

This application yields the following Roman numeric 
designation results:  

Examination:			     Right Ear:		      Left 
Ear:

February 1998 			  I			  I
October 1998 			  I			  I
December 1999			  I			  I

Each set of Roman numerals is then applied to Table VII of 
38 C.F.R. § 4.85 to determine the percentage disability 
evaluation applicable to each test date.  In this case, the 
analysis produces a noncompensable rating for each of the 
results.  For this reason, it is the Board's determination 
that the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss.  


ORDER

A 10 percent evaluation for tinnitus is granted effective May 
8, 1998.  

An evaluation in excess of 10 percent for tinnitus is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.  


REMAND

Regarding the claim for a compensable evaluation for gout, 
the RO has not yet issued a statement of the case.  Where a 
notice of disagreement has been filed without subsequent 
issuance of a statement of the case, a remand is required to 
cure the procedural defect.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

The case is REMANDED for the following development:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the claim of 
entitlement to a compensable evaluation 
for gout.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim and 
the reasons and bases for the denials.  

2.  If, and only if, the appellant files 
a timely substantive appeal with respect 
to the issue of entitlement to a 
compensable evaluation for gout, then the 
RO should ensure that the record with 
respect to that claim is fully developed 
prior to adjudication.  The RO must 
ensure that this development, including 
notice to the appellant of required 
information/ evidence and assistance in 
obtaining outstanding records and 
necessary medical examinations and/or 
opinions, is accomplished in accordance 
with the revised obligations set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  All development attempted should 
be documented in the claims file and all 
applicable records thereby obtained 
should be associated with the claims 
file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should, if the appellant 
has perfected an appeal, again fully 
review the record and adjudicate the 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 


